Citation Nr: 0010321	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-16 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the employment goal of an electrician is feasible 
under the provisions of Chapter 31, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had approximately 18 years and 11 months of 
active duty terminating with her retirement in December 1995.

This matter was last before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's claim for Chapter 
31 benefits.  The Board remanded the case to the RO in June 
1999 so that the veteran could be scheduled for a personal 
hearing to be held at the RO before a member of the Board.  
At that time, the Board's request to the RO was procedurally 
confined to the scheduling of a travel Board hearing.  The 
evidence of record indicates that a hearing was scheduled to 
take place in December 1999, but that the veteran failed to 
report for the scheduled hearing.  

It is noted that the veteran's claim is currently under the 
jurisdiction of the RO located in St. Petersburg, Florida.


REMAND

The veteran contends, in substance, that she is entitled to 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code because of her disabilities.  It is 
asserted that the veteran should be able to pursue her chosen 
electricians program since she has indicated that the 
training and the duties of an electrician are not that 
physically taxing, and that once completed, she would be able 
to contract out any jobs which were deemed to be too 
physically taxing.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
By this finding, the Board means that the appellant has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection is in effect for left knee chondromalacia, 
rated as 10 percent disabling; right knee chondromalacia, 
rated as 10 percent disabling; pelvic inflammatory disease, 
rated as 10 percent disabling; and ganglion cysts of both 
wrists, bilateral pes planus, chronic and recurrent 
costochondritis, dyshidrotic eczema of the feet, and scalp 
dermatitis, all rated as zero percent, or noncompensable.  
The combined schedular evaluation is 30 percent.  

The veteran long range vocational objective is to become an 
electrician.  In March 1998 a VA counselor determined that 
the veteran did have impaired employability and had not 
overcome her employment handicap.  The counselor determined 
that the duties of an electrician would aggravate her 
disabilities.  It was found that her employment goal as an 
electrician was not compatible with her disability.  

After reviewing the evidence the Board is of the opinion that 
a current VA examination would be of assistance in rendering 
a determination in this case.

Accordingly, this case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of all military, VA and private 
medical records pertaining to treatment 
for her service connected disabilities 
from September 1996 to the present. 

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of her service-connected 
bilateral knee disabilities, ganglion 
cysts of both wrists, bilateral pes 
planus, and chronic and recurrent 
costochondritis.  The examination should 
include all necessary tests and studies, 
including X- rays.  The veteran's claims 
folder and Vocational Rehabilitation 
folder should be furnished to the 
examiner for review in conjunction with 
the examination.  The veteran's knees, 
wrists, and feet should be examined for 
of limitation of motion.  The examiner 
should be requested to note the normal 
ranges of motion of the knees.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's knees, wrists, and feet exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities. The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
veteran's knees, wrists, and feet are 
used repeatedly over a period of time.  
It is further requested that the examiner 
render an opinion as to the impact 
chondromalacia of the knees, ganglion 
cysts of both wrists, bilateral pes 
planus, and recurrent costochondritis 
would have on the veteran's employment as 
an electrician now and in the future.  A 
complete rational should be included in 
the report.

3.  Thereafter, the case should be 
reviewed by the Vocational Rehabilitation 
Service.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


